


Exhibit 10.1
SETTLEMENT AGREEMENT AND GENERAL RELEASE


This Agreement and General Release (the “Agreement”) sets forth the entire
agreement and understanding which has been reached relative to the cessation of
Beth Hirschhorn’s employment with MetLife Group, Inc. (“MetLife”). It is fully
agreed and understood as follows:


1.
MetLife will pay to Hirschhorn the gross amount of One Million, Two Hundred and
Fifty Thousand Dollars ($1,250,000) (the “Settlement Payment”) in settlement of
any and all claims that Hirschhorn has, had or may have had against the Company,
as defined in paragraph “8,” below. The Settlement Payment will be paid to
Hirschhorn as follows:



a.
Within ten (10) business days of the Effective Date of this Agreement, as
referenced in paragraph “14,” below, MetLife will pay to Hirschhorn by direct
deposit, the gross sum of One Million, One Hundred Thousand Dollars
($1,100,000), less applicable withholding and taxes, subject to tax reporting on
Form W-2.



b.
Within ten (10) business days of the Effective Date of this Agreement, as
referenced in paragraph “14,” below, MetLife will pay to Vladeck Waldman Elias &
Engelhard, P.C. (“Vladeck”) by check, as attorney’s fees, the gross sum of One
Hundred and Fifty Thousand Dollars ($150,000). Vladeck will provide MetLife with
a Form W-9 and such payment will be subject to tax reporting on Form 1099 to
Hirschhorn and to Vladeck.



2.
MetLife will pay one hundred percent (100%) of the cost of the JAMS mediation
fees and expenses, including the amount paid by Hirschhorn as a retainer to JAMS
for the mediation fees and expenses, subject to presentation of supporting
invoices.



3.
Hirschhorn acknowledges that the payments provided for above exceed any sums to
which she would otherwise be entitled under any policy, plan and/or procedure or
any agreement with the Company, and that they represent full and complete
consideration for the release she is giving the Company in this Agreement.
Further, neither this Agreement nor the payments to be provided hereunder
constitutes an admission on the part of the Company as to the violation of any
law or any obligation to Hirschhorn. The parties have entered into this
Agreement solely to avoid the burdens and expense of potential litigation.
Hirschhorn will not be eligible or entitled to any other payments or benefits of
any kind after the effective date of her resignation, with the exception of
COBRA continuation coverage, any vested benefits under a pension or welfare
plan, qualified or non-qualified, all of which are governed exclusively by the
terms of the respective plan documents, the proceeds of any MetLife, Inc. stock
options she exercises in accordance with the terms of the Stock Option
Agreements governing those stock options, and payment of her earned vacation pay
through April 23, 2014.



4.
The parties specifically acknowledge that Hirschhorn’s unvested stock options
and unvested restricted stock units are cancelled and forfeited and that her
performance share grants for the Performance Share Plan Periods January 1,
2012-December 31, 2014 (grant id #PSB012), January 1, 2013-December 31, 2015
(grant id #PSB013), and January 1, 2014-December 2016 (grant id #PSB014) are
cancelled and forfeited. In accordance with the terms of her applicable
Performance Share Agreement, Hirschhorn shall receive payment in respect of her
Performance Share grant for the January 1, 2011-December 31, 2013 performance
period (grant id #PSB011), in the normal course and subject to the terms of the
applicable Performance Share Agreement, typically no later than May, 2014.



5.
Hirschhorn will be out of the office on vacation through April 23, 2014. During
Hirschhorn's vacation time (ending on April 23, 2014) she will continue to have
standard access to her Company car and driver with the same tax implications for
personal versus business travel that applied prior to this Agreement.





--------------------------------------------------------------------------------






6.
Hirschhorn will resign her employment with MetLife effective close of business
April 23, 2014 and will deliver to MetLife a letter of resignation from her
employment and from all offices, trusteeships and memberships on any boards of
directors of MetLife, Inc. and any of its affiliates simultaneously with her
delivery of an executed counterpart of this Agreement. Hirschhorn represents and
warrants that she is not a member of any MetLife boards as of the date of her
resignation of employment, except as will be covered by her resignation.



7.
Following Hirschhorn’s delivery of the letter of resignation, MetLife will issue
an announcement of her resignation. Hirschhorn has reviewed and approved the
content of the announcement.



8.
As a material inducement to MetLife to enter into this Agreement, Hirschhorn
agrees for herself and her relatives, heirs, executors, administrators,
successors, and assigns that she hereby fully and forever releases and
discharges MetLife, Inc., its parents, subsidiaries, affiliates, and agents and
its past, present, and future directors, officers, and employees, agents,
representatives, employee benefit plans or funds and the fiduciaries thereof,
successors, and assigns of each (collectively, “the Company”) from any and all
claims, charges, demands, actions, liability, damages, sums of money, back pay,
attorney’s fees, or rights of any and every kind or nature which she ever had,
now has or may have, whether known or unknown, against the Company arising out
of any act, omission, transaction, or occurrence up to and including the date
she executes this Agreement including, but not limited to, (i) any claims
arising out of or related to her employment by the Company or the discontinuance
thereof, (ii) any claim of employment discrimination, harassment or retaliation
under, or any alleged violation of, any federal, state, or local fair employment
practice or benefits law, rule, regulation, executive order, or ordinance,
including but not limited to the Age Discrimination in Employment Act, as
amended, or the Older Workers Benefit Protection Act, (iii) any alleged
violations of any duty or other employment-related obligation or other
obligations arising out of contract, tort, tortious course of conduct, libel or
slander, defamation, public policy, law, or equity, (iv) any expectation,
anticipation, right, or claim to incentive compensation under any Company
incentive compensation plan, including but not limited to the MetLife Annual
Variable Incentive Plan, the Performance Incentive Plan, and, except as
otherwise specifically stated in this Agreement, the MetLife, Inc. 2000 Stock
Incentive Plan, the MetLife, Inc. 2005 Stock and Incentive Compensation Plan,
and the Long Term Performance Compensation Plan, and (v) any expectation,
anticipation, right, or claim to severance payments or associated benefits under
any Company severance plan, including but not limited to the MetLife Plan for
Transition Assistance for Officers.



The foregoing includes a waiver of claims that Hirschhorn knows about and claims
she may not know about. Hirschhorn agrees that she is releasing claims to the
fullest extent permitted by law.
Nothing in this Agreement shall be deemed to waive any indemnification rights
Hirschhorn may have.


9.
a.    Hirschhorn agrees that, except for the provision of information to
governmental agencies or self-regulatory organizations, or as required by
subpoena, neither she nor her agents, attorneys, or representatives will
publish, publicize, or reveal any confidential Company information obtained by
her, her agents, attorneys, or representatives that relates to: (i) her
employment or the cessation of her employment with MetLife, (ii) any claims that
were raised or could have been raised in any action as of the date she executes
this Agreement, or (iii) the facts underlying any such claims. She further
agrees that, except for the provision of information to governmental agencies or
self-regulatory organizations, or as required by subpoena, neither she nor her
agents, attorneys, or representatives will disparage or encourage or induce
others to disparage the Company, or communicate in any way to any former,
present, or future employees of the Company or to any person or corporation any
confidential information that relates to her employment with the Company or to
any claims which could have been raised in any action in connection with the
cessation of her employment with MetLife unless required by law to do so.





--------------------------------------------------------------------------------




Although she is not precluded from participating in an investigation or from
filing a charge with the Equal Employment Opportunity Commission (EEOC) or other
governmental agency relating to her employment or the termination thereof, she
acknowledges that by executing this Agreement she waives all rights to recover
any relief regarding any such claims. Notwithstanding the foregoing, Hirschhorn
may provide a prospective employer with information concerning her former title,
compensation, job responsibilities and qualifications.


b.    Except for the provision of information to governmental agencies or
self-regulatory organizations, or as required by subpoena, Hirschhorn agrees
that she will maintain the terms of this Agreement in confidence and not
disclose its existence or contents to anyone other than her attorneys, financial
advisors and spouse or domestic partner, and only after first informing them of
the confidentiality of this Agreement and securing their agreement to be bound
by the same restrictions against disclosure that apply to her. Hirschhorn
acknowledges the obligation of MetLife, Inc. and its affiliates to publicly
disclose this Agreement, and information about this Agreement, in filings with
the U.S. Securities and Exchange Commission and other regulators, and that such
disclosure shall not affect any of Hirschhorn’s obligations under this
Agreement. This Agreement may be used as evidence only in an action to enforce
this Agreement, and shall not be admissible for any other purpose.


In the event she is served with a subpoena or a request by a governmental agency
or self-regulatory organization calling for the disclosure of this Agreement or
any information concerning the Company, she agrees to give MetLife ten (10) days
written notice in advance of disclosing this Agreement or any information
concerning the Company by mailing to MetLife’s Law Department located at 1095
Avenue of the Americas, New York, New York 10036, Att. Office of the General
Counsel, a copy of any such legal demand for such information (or, if she is
required to disclose this Agreement or any information concerning the Company in
less than ten (10) days, by overnight delivery to be delivered to the same
address in advance of disclosing this Agreement or any information concerning
the Company).


c.MetLife agrees to instruct Steve Kandarian and Frans Hijkoop that (except for
the provision of information to governmental agencies or self-regulatory
organizations), they should not disparage or encourage or induce others to
disparage Hirschhorn.


10.
Beginning March 28, 2014, Hirschhorn will not have access to Company email or
voicemail. The outgoing telephone message on Hirschhorn’s office telephone will
advise callers through April 23, 2014, that Hirschhorn is “out of the office”.
There will be no automated outgoing email message through April 23, 2014, unless
Hirschhorn chooses to include an outgoing message that she is “out of the
office.” On April 24, 2014, the office telephone number and the email address
will be taken out of service. MetLife will review messages on Hirschhorn’s
office telephone number and email and forward to Hirschhorn any non-Company
business and personal messages through April 23, 2014.



11.
Hirschhorn will retain her laptops, ipad, and cell phone. MetLife will arrange
to remove all MetLife information from the devices prior to the resignation
date. Hirschhorn will cooperate with MetLife in making the devices available,
and in any other way necessary or appropriate for MetLife’s removal of such
information from the devices. With the exception of the foregoing, Hirschhorn
will destroy or deliver to a person designated by MetLife all Company property,
information, documents, and other materials (including but not limited to
memoranda, correspondence, reports, records, transcripts, notes, records of
conversations, keys, computer and other equipment, and identification cards), in
whatever form or medium (including papers, e-mail, disks, tapes, and any and all
electronic storage), including all duplicates, copies, or versions, concerning
or in any way related to the business affairs or operations of the Company,
interaction by or among employees, customers, vendors, or other associates of
the Company, or her job duties , responsibilities, assignments, or actions on
behalf of or in furtherance of the interests of the Company, that are in her
custody, possession, or control (“Company Material”).





--------------------------------------------------------------------------------




Company Material does not include documents she received from an authorized
representative of the Company solely regarding her employment relationship with
the Company (e.g., summary plan descriptions, performance evaluations, benefits
statements), any policy or product purchased by her or on her behalf from the
Company, or securities of the Company held by her, or other documents she is
entitled by law to retain. She represents that she has conducted a diligent
search for all Company Material prior to executing this Agreement. She agrees
that if she at any time discovers or receives any Company Material she will
destroy or return such Company Material to her former Company manager (or other
person designated by MetLife to receive these items, or if either person is no
longer employed by the Company, to the MetLife Human Resources Services Center,
500 Schoolhouse Road, Johnstown, PA 15904) within 48 hours of such discovery.
Nothing in this agreement shall require Hirschhorn to destroy or return
materials in her counsel’s files.


12.
MetLife will arrange for the reassignment of the business cell phone number
([REDACTED]) to Hirschhorn personally.



13.
The Parties will arrange a mutually agreeable date for Hirschhorn to go to her
office to remove personal items.



14.
Hirschhorn acknowledges that MetLife has advised her in writing that she has
twenty-one (21) days in which to review this Agreement and fully consider its
terms prior to signing it and that she should consult with legal counsel prior
to signing this Agreement. She may accept this Agreement by fully executing it
and returning it to MetLife in accordance with the return instructions provided
with this Agreement by no later than 5:00 p.m. on the twenty-first (21st) day
after the date she received this Agreement. After she has executed this
Agreement, she will have seven (7) days to revoke this Agreement, which she may
do in writing by e-mail to [REDACTED] or by fax to [REDACTED], in either case
received by MetLife no later than 5:00 p.m. on the seventh (7th) day following
the date on which she executed this Agreement. Subject to the terms of paragraph
“20”, this Agreement will become effective on the eighth (8th) day following her
execution of this Agreement (the “Effective Date”), provided she has not revoked
it. In the event that she does not accept this Agreement as set forth above, or
in the event that she revokes this Agreement prior to its Effective Date, and
otherwise subject to paragraph “20”, MetLife shall not have any obligation to
make the payments provided for in this Agreement.



15.
Hirschhorn affirms that this Agreement has been executed voluntarily by her, and
may not be changed except in writing that specifically references this Agreement
and that is signed by her and an officer of MetLife, Inc. With the exception of
any Agreement to Protect Corporate Property that she may have, which remains in
full force and effect, this Agreement constitutes the full understanding between
the parties. In the event of any inconsistency between this Agreement and the
JAMS Term Sheet (which will be null and void following the execution of this
Agreement), the terms of this Agreement shall control. The parties acknowledge
that any benefit summaries or top sheets provided to Hirschhorn either before or
after the execution of this agreement are not part of this agreement, were not
relied upon in reaching this agreement and that the full terms of her pension
(qualified and non-qualified) welfare and other benefit rights are solely
governed by the terms of the plan documents for each respective plan. The
parties acknowledge that they have not relied on any representations, promises
or other agreements except as expressly set forth in this Agreement.



16.
This Agreement shall be construed and enforced in accordance with the laws of
the State of New York without regard to conflict of laws rules. Should any
provision of this Agreement be declared illegal or unenforceable by any court of
competent jurisdiction and cannot be modified to be enforceable, excluding the
general release language, such provision shall immediately become null and void,
leaving the remainder of this Agreement in full force and effect. However, if
any portion of any party’s general release language were ruled to be
unenforceable for any reason, such party agrees to execute a valid release of no
greater scope than that set forth herein.







--------------------------------------------------------------------------------




17.
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their heirs, legal representatives, trustees, executors,
beneficiaries, administrators, successors, parents, subsidiaries, affiliated
entities and commonly controlled entities.



18.
No provision of this Agreement shall be construed against any party because that
party or its counsel drafted the provision. This Agreement shall be construed
equally as to all parties.



19.
This Agreement may be executed simultaneously and in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Telecopied and/or PDF signature pages shall have
the same legal impact and import as the original.



20.
This Agreement will not become effective unless approved by the MetLife, Inc.
Compensation Committee. To the extent such approval has not yet occurred as of
the Effective Date as provided in paragraph “14”, the Effective Date shall occur
on the date of such approval, if any.



ACCEPTED AND AGREED:
MetLife Group, Inc.
By: /s/ Frans Hijkoop         Dated: 4/2/2014


Beth Hirschhorn
By: /s/ Beth Hirschhorn         Dated: 3/31/14




STATE OF _________________    )
)ss.:
COUNTY OF _______________    )




On this 31 day of March , 2014, before me personally came Beth Hirschhorn , to
me known and known to me to be the person described in and who executed the
foregoing Agreement and General Release, and he/she duly acknowledged to me that
he/she executed the same.    


/s/ Laura Bergman
Notary Public


LAURA REID BERGMAN
Notary Public, State of New York
No. 01BE6272164
Qualified in New York County
Commission Expires Nov. 13, 2016








